Opinion by
Judge Craig,
The claimant1 has appealed from a decision of the Unemployment Compensation Board of Review (board) which denied benefits pursuant to Section 402(b)(1) of the Unemployment Compensation Law,2 on the ground that claimant had voluntarily terminated her employment without cause of a necessitous and compelling nature.
The claimant had worked for the City of Wilkes-Barre for five years as a custodial worker. Her duties had included cleaning 13 rooms on the fourth floor of City Hall; three other employees were responsible for cleaning the remaining three floors in the building. In June 1979, the employer removed two employees from their work in the City Hall building and assigned their duties to claimant and her remaining co-worker. The employer neither lengthened claimant’s customary four-hour shift nor changed her rate of remuneration. After working under the new arrangement for one week, claimant felt she could not properly complete her duties and left her employment.
Our inquiry is limited to a determination of whether the change in claimant’s work duties was a necessitous and compelling reason for voluntary termination. In making this determination, we recognize that an employer is entitled to modify the time, place, or tasks that he originally assigns to an employee, and “[i]f . . . the change is reasonable, the employee must abide by the employer’s decision at the risk of being ineligible for unemployment compensation if he refuses.” Tucker v. Unemployment Compensation Board of Review, 14 Pa. Commonwealth Ct. 262, 264, 319 A.2d 195, 196 (1974).
*272The record supports the board’s conclusion that the claimant did not demonstrate compelling reasons to quit.
We cannot consider doubling the area to be cleaned by a custodial worker, in itself, to be sufficient cause for a voluntary termination, where the board found (1) that the workday remained at the same length, and (2) that the claimant was “assigned additional work”, but did not find that the amount of work to be accomplished within a given workday was doubled or even substantially increased. Claimant did not show the referee or board that the newly-assigned responsibilities meant that she would thereafter be required to accomplish eight hours’ worth of work production within the same four-hour shift. The factfinders declined to interpret her testimony of a “double workload” in that manner. That phrase can be taken to refer merely to the enlarged work area; it does not necessarily mean that work had to be done at twice the previous pace.
The claimant, as a conscientious worker, indeed may have experienced some frustration in encountering a new assignment which meant that she could no longer perform each day’s work with the same thoroughness as before, but the record reveals only the kind of dissatisfaction with job conditions which we have previously held to be insufficient as a cause for termination.
Accordingly, we affirm the board.
Order
And Now, August 13, 1981, the November 15, 1979 order of the Unemployment Compensation Board of Review at No. B-177796, is affirmed.

 Helen E. Mosebauer.


 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b) (1).